Title: To Thomas Jefferson from James Riddle, 20 July 1808
From: Riddle, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Pittsburgh July 20 1808
                  
                  often have I wrote you and allways witheld my Name. but from no Impropr Motives In all my Life hav I wrote you one Line—Livng as do in the Hotbed of Arastrecy and being an Independent. Crafts Man (a Shoemaker) have an apertunety of hearing and seeing Freinds and Enemys of our Present Provdencial Administration I Cannot but give you a hint of greivances we Lay under at Present—the Inclosed Paper— Inclosed—you will I hope Read. (the Peace adressed to the Democrats of Pensylvenea is what aluded to) this Paper has the Printing of the Laws of the union and Ime with Safty Say the only Suport it has—for when it was Established it was a good Suporterer of the Rights of Man—but alas Fled the Cource with McKean—now we have but two Partys in the State of Pensylvenea which we will be able to Prove to your Excelency the 2d Tusday of octobr next with the Election of S-Snyder to the Helm of State—I Supose I need hardly enter into the Bad Effect this once Styled Tree of Librty in Fact has on Weak Minds of the Day in our County Elections—as you must Know on Perusal of Same—A number of the Most Respectable Freinds of the Present Administration wrote Mr Madison the Impropretety of his giving the Laws of the union to that Cursed paper to Print—yes a Letter very Few of this Day Could Excuce it for good Reasoning to the obgectons against Printing the Laws on the Tree—What Mr Madisons Reasons for Not answering the Signers of that Letter to me is Strange Whether to Impute it to Neglect or to Contempt I Presume the gentleman will Leave that with him Self—I will Merely for your Satysfaction Mention 3 of the Men who Signed it—
                  Adamson Tanyhill Esq. one of the Electors Recomended at the Lancaster Convntion for President and Vice-General Thomas Band—Thomas Wilson Cashier of the Bank in Pittsg.—Also Mr William McKindley one of the Late Members of Assembly from the westren Part of Virginia at this time one of the Madison Electors for the Districts he Lives in—told me he wrote Mr Madison on the Same Subject—but Received a Letter in answer Through Mr Jackson his Relative giving Reasons that you nevr Turned out any Man During your administration for Political obgectons—but we Contend the are more than Political ones to Printing in that Paper—to aluse and Stat at the Administration at this Critical this moment is a Very Seryous obgection to me in giving it Bread—we are by no means to Fasten an Ader in our bosom if we Can avoid it—I do most Solmnly Declare If I had obgectons to our administration at this time when all apertunetys is Taken Abroud to Shew a Magority of the American People are in opposition to there govrnment by Cursed Prints Amongsts our Selves—I would withhold untill a time would be more Sutable than the Present To Clamour against is Leaders—
                  I must now Conclude with, Desireing you to Excuse me for Troubling you on this Subject and hope you will think on enterference in what Manner you me most wisley think best will Duly Meet the aprobation of you Earnest Freind and Felow Citizen
                  
                  
                     James Riddle
                     
                  
                  
                     PS in all Problity you me Supoce to the gentlemen who wrote Mr Madison me hav aquised in my writing you I do asure you on my honour not one of them noes any thing of it it is a Nashing of my own on hearing Some of them Exclaim agan Mr Madison Conduct in not answring them in any Shape whatsomevr then and only then—I Thought of writing you on the Subgect
                  
                  
                     J.R.
                  
               